DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 6, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed on June 1, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 8 recites the limitation "the window" in [line 29]. It is unclear whether “the window” refers to the game window or the application window [see line 12 of the claim]. For purposes of a prior art rejection, Examiner assumes “the window” refers to the application window.

Double Patenting
5.	Due to the amendments in the instant application and co-pending application 16/825927 (now U.S. Patent No. 11,269,492), the double patenting rejections no longer apply. Therefore, the double patenting rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 7-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), and further in view of Stroud (U.S. Patent No. 10,675,544).

Claims 1-4, 7 (Method)
Claims 8-11, 14-15 (Computer Readable Storage Medium)
Claims 16-19 (System)
7-1.	Regarding claims 1, 8, and 16, Yu teaches the claim comprising: presenting, on a display communicatively coupled with the computer system, video game content of a video game application to a video game player, by disclosing displaying a first application being executed on a display screen of a digital television [paragraph 75, lines 1-5] where the first application may be a game application [paragraph 76, lines 1-5; paragraph 315].
Yu teaches receiving, from an input device communicatively coupled with the computer system, user input requesting a menu; presenting, on the display, the menu in a layer over at least a portion of the video game content, by disclosing in response to a first signal requesting a menu, displaying the menu overlaid on the displayed first application [paragraph 75, lines 5-7].
Although Yu discloses that the menu includes a list of available applications [paragraph 320; figure 14a] and that the first application is executed on the screen while the menu is displayed [paragraphs 336, 466; figure 36], Yu does not expressly teach the menu comprising a plurality of windows, wherein: the plurality of windows are presented in a glanced state while execution of the video game application and the presentation of the video game content continue, the plurality of windows include an application window and a game window, the application window presents metadata provided from an underlying application on the computer system other than the video game application, the metadata attributable to the video game player provided from the underlying application. Churchill discloses in response to user input, displaying a menu while a game application continues to run [paragraphs 29; figure 6]. The menu comprises a plurality of tiles 304 that represent the most recently used apps/games, as well as apps/games that may be currently running in the background [paragraph 25, lines 1-13; figure 3]. A tile representing a currently running app/game in the background may contain metadata attributable to the user and based on the currently running app/game context, such as a decoration 2105 in the tile to indicate that a VoIP app is still active [paragraph 42, last 3 lines; figure 21] after the user has answered an incoming caller on a VoIP service [paragraphs 38-39] and closed the VoIP app [paragraph 42, lines 1-14]. The VoIP app could also show live video in the tile, a timer showing the elapsed time of the call, an invokable interactive menu, and the like [paragraph 43, last 4 lines]. The system is also configured to enable a user to pick which apps/games are included in a separate set of tiles 306 [paragraph 26]. A tile in the set of tiles 304 at a certain location would present application content based on a state of the user’s account of which apps/games have most recently been used. Additionally, a tile in the set of tiles 306 that the user has chosen to appear represents application content based on a state of the user’s account of which apps/games the user has configured to appear as part of the set 306. This would allow the user to readily engage in multitasking experiences [paragraph 3, last 6 lines]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the menu items of Yu, controls to allow the user to interact with the game/app running in the background, as taught by Churchill. This would allow the user to readily engage in multitasking experience.
Yu-Churchill does not expressly teach the game window corresponds to the video game application and presents game content based on a current state of the executing video game application. Stroud discloses in response to receiving user selection of a game title, executing an instance of the selected game title [column 13, lines 26-40]. As a user interacts with the game, a game play evaluator processes the interactions and forwards the processed interactions to a game execution engine to affect an outcome of the game [column 14, lines 4-16]. The updated interactions are stored in a game play datastore and/or user account datastore [column 14, lines 16-27]. As the game play progresses, the user may select an option to pause the game [column 14, lines 43-52]. In response to pausing the game, a game state of the game at a time the pause signal was received is identified [column 14, lines 53-60]. The user may then resume the game by initiating a user selection of a resume option provided in a user interface [column 15, lines 33-47]. [Figure 3B-3C] disclose such a user interface that allows a user to resume a game. As shown, the user interface displays a plurality of games that are available to the user [column 21, lines 37-44; figure 3B]. When a particular game is selected, behavior metrics that are available for the particular game is rendered at the user interface either alongside the content or in a portion of the display screen that also renders the content of the selected game [column 21, lines 45-50; figure 3C]. Behavior metrics include game hints, game clips, game state, and other game related data [column 22, lines 3-6]. The behavior metrics are based on a context of the game [column 22, lines 23-40] and may be presented during game play [column 6, lines 57-64]. This would assist the user in playing the game. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the menu of Yu-Churchill, a game window that presents behavior metrics for the video game application, as taught by Stroud. This would assist the user in playing the game.
Yu-Churchill-Stroud teach receiving, from the input device, a user interaction with the application window; presenting, in the layer, the application window in a focused state based on the user interaction, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].
Yu-Churchill-Stroud teach presenting, in the layer and while the application window is in the focused state, one or more options to perform one or more action on at least one of content of the application window or the application window itself, by disclosing that the selected menu item is provided with multi-view mode icons [Yu, paragraph 467] as well as controls to interact with the menu item to control the experience such as bringing up an in-experience menu, pause/resume a game or movie, or invoke some other feature [Churchill, paragraph 25, lines 13-17].
Yu-Churchill-Stroud teach receiving, from the input device and while the application window is in the focused state, a user selection of at least an option of the one or more options; and performing, based on the user selection, the action on the content while the application window is presented in the layer and while the execution of the video game application and the presentation of the video game content continue, by disclosing providing input on controls of the menu item to perform an action [Yu, paragraph 468; Churchill, paragraph 25, lines 13-17].

7-2.	Regarding claims 2, 9, and 17, Yu-Churchill-Stroud teach all the limitations of claims 1, 8, and 16 respectively, wherein the plurality of windows are presented in a dynamic area of the menu, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
	Yu-Churchill-Stroud teach wherein only one of the plurality of windows is presented in the focused state at a time while remaining windows of the plurality of windows are presented in the glanced state, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321].

7-3.	Regarding claims 3, 10, and 18, Yu-Churchill-Stroud teach all the limitations of claims 2, 8, and 17 respectively, wherein the menu further comprises a preset icon in a static area, by disclosing that the menu has a first part referred to as a recent part and a second part referred to as an application part [Yu, paragraph 320]. See also an area of the menu displaying MRU tiles [Churchill, paragraph 25, lines 1-6] and a separate area displaying pins [Churchill, paragraph 26].
Yu-Churchill-Stroud teach wherein a user selection of the present icon causes a presentation of the application window, by disclosing by disclosing that the pins allow an app. to be launched as well as allow the user to control the app. or implement one or more PIPs [Churchill, paragraph 26].

7-4.	Regarding claims 4, 11, and 19, Yu-Churchill-Stroud teach all the limitations of claims 1, 8, and 16 respectively, wherein the glanced state corresponds to a first size of the application window, wherein the content of the application window is presented in the application window while in the glanced state, wherein the focused state has a second size larger than the first size and presents the content and the option to perform the action on the content, by disclosing that selecting a menu item increases the size of the menu item [Yu, paragraph 321]. Input may be provided on controls of the menu item to perform an action [Yu, paragraph 468; Churchill, paragraph 25, lines 13-17].

7-5.	Regarding claims 7 and 15, Yu-Churchill-Stroud teach all the limitations of claims 1 and 8 respectively, further comprising logging out the video game player, and upon a subsequent login of the video game player, presenting again the menu in the layer, wherein context of the game window is updated based on a change to the context of the video game application or the context of the video game player between logging out and the subsequent login, by disclosing that the user may start a session of game play [Stroud, column 13, lines 30-33], exit the game play session before completing the game [Stroud, column 14, lines 28-43] , and re-start the game from where the user left off [Stroud, column 14, lines 33-47]. In a multi-user game, when one user of the multi-user game exits the game play session, the game play of the other users may continue and game play for each of the users that continued to play is used in identifying behavior metrics for the game associated with the user account [column 15, lines 16-22]. The behavior metrics are used to provide hints and other details at the user interface for a subsequent game play session of the game for the user account [column 15, lines 22-25]. The menu that provides available games for user selection [column 21, lines 37-44; figure 3B] renders behavior metrics either alongside the content or in a portion of the display screen that also renders the content of the selected game when a particular game is selected [column 21, lines 45-50; figure 3C]. As stated above, in a multi-user game, these behavior metrics are continually identified after the user exits the game and while other users continue to play the game. Thus, the rendered behavior metrics for a game window will be updated based on a change to the context of the game between the user exiting the game and a subsequent login of the user. 

7-6.	Regarding claim 14, Yu-Churchill-Stroud teach all the limitations of claim 8, wherein the operations further comprise: changing user control from the menu to the video game content, by disclosing that when switching the viewing mode, disengaging focus on the selected item as shown in [Yu, paragraphs 468-469, figure 38] and [Churchill, paragraphs 31-32; figures 8-10].
	Yu-Churchill-Stroud teach receiving second user input requesting the menu; and presenting, based on the second user input to pin, the windows of the menu in the layer, wherein a window is presented in the focused state based on the window being previously presented in the selected state, by disclosing that if the user provides input to go back to the menu, the resume tile is broken down into  two smaller sub-tiles [Churchill, paragraphs 33-34; figures 10-11]. By providing the two sub-tiles in the resume tile, the user can simply and quickly switch focus between the experiences provided by the snapped app hub app and the boxing game [Churchill, paragraph 34]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the window that had been selected for viewing in a new viewing mode, in the second state when re-displaying the menu. This would the user to more simply and quickly switch focus between experiences in a multi-tasking environment.

8.	Claims 5-6, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), in view of Stroud (U.S. Patent No. 10,675,544), and further in view of Jin et al (Pub. No. US 2014/0298253).

8-1.	Regarding claims 5, 12, and 20, Yu-Churchill-Stroud teach all the limitations of claims 4, 11, and 19 respectively. Yu-Churchill-Stroud do not expressly teach the claim further comprising: receiving, from the input device, a user selection of the application window while the application window is in the focused state; presenting, in the layer, the application window in a selected state based on the user selection of the application window; and presenting, in the layer, an option to perform an action on the application window while the application window is in the selected state. Jin discloses displaying a window band in which a plurality of windows for displaying an execution result of an application are arranged to be adjacent to each other [paragraphs 146, 150, 157; figure 3]. A window may be displayed in three modes – a reduced mode, a general mode, and an expanded mode [paragraph 278]. When in reduced mode and the user inputs a tap gesture to one of the windows, the tapped window is changed to a general mode, which is a larger size [paragraphs 323-324; figure 46(b)-(c)]. When a user inputs a tap gesture to a window in general mode, the device may display the window in an expanded mode, which is larger in size [paragraphs 279, 296; figure 36(a)-(b)]. Each mode provides varying details of information and actions [paragraphs 281-283]. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as part of the list of items of Yu-Churchill-Stroud, the three different modes of windows, as taught by Jin. This would allow the user to more easily see contents and interact with various application at different detail levels when multi-tasking.

8-2.	Regarding claims 6 and 13, Yu-Churchill-Stroud-Jin teach all the limitations of claims 5 and 12 respectively, wherein the action on the application window comprises one of presenting the application window as a pinned window or an adjacent window to the video game content, by disclosing providing multi-view mode icons that allow the user to present the application as pinned or PIP [Yu, paragraph 467].

Response to Arguments
9.	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, and 6-20.
	Regarding independent claim 1, Applicant alleges that Yu et al (Pub. No. US 2016/0191980 A1), in view of Churchill et al (Pub. No. US 2015/0128042), and further in view of Stroud (U.S. Patent No. 10,675,544) do not teach “the application window presents metadata provided from an underlying application on the computer system other than the video game application, the metadata attributable to the video game player provided from the underlying application” because the menus of Yu and Churchill simply show titles of the applications or channel numbers, and the placement of tiles in Churchill are based on a user executing their underlying application or the result of the user selecting their icons for pinning, rather than “metadata provided from an underlying application.” 
	Contrary to Applicant’s arguments, Churchill discloses that a tile representing a currently running app/game in the background may contain metadata attributable to the user and based on the currently running app/game context, such as a decoration 2105 in the tile to indicate that a VoIP app is still active [paragraph 42, last 3 lines; figure 21] after the user has answered an incoming caller on a VoIP service [paragraphs 38-39] and closed the VoIP app [paragraph 42, lines 1-14]. The VoIP app could also show live video in the tile, a timer showing the elapsed time of the call, an invokable interactive menu, and the like [paragraph 43, last 4 lines].
	Similar arguments have been presented for independent claims 8 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Applicant states that dependent claims 2-7, 9-15, and 17-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 16. However, as discussed above, Yu, in view of Churchill, and further in view of Stroud are considered to teach claims 1, 8, and 16, and consequently, claims 2-7, 9-15, and 17-20 are rejected.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178